Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Amazon.com: Stainless Steel Deep Fryer Joint Adapter Connector 22-1/2 Inches Length x 1-1/4 Inches Width ATTN: (Please measure your fryer Insert Channel"width" before purchase) : Home & Kitchen (hereinafter “Deep Fryer Joint Adapter Connector”).
Regarding claim 1, Deep Fryer Joint Adapter Connector teaches a coupling bridge for bridging a gap between adjacent food preparation appliances (Deep Dryer Joint Adapter Connector, See the about this item section of this product, where it indicates that the stainless steel strip is designed to join two fryers side-by-side), comprising: a top plate having a width to span the gap, a width of a sidewall of a first food preparation appliance, and a width of an adjacent sidewall of a second food preparation appliance (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below); a first leg extending downwardly from a first side edge of the top plate (Deep Dryer Joint Adapter Connector, as shown in Fig. 2 below); and a second leg extending downwardly from a second side edge of the top plate parallel to the first leg (Deep Dryer Joint Adapter Connector, as shown in Fig. 2 below).


Pictures 2, 3 and 5 of Deep Fryer Joint Adapter Connector:
[AltContent: textbox (Second leg)][AltContent: textbox (First leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: textbox (Top plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    357
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    890
    682
    media_image2.png
    Greyscale

		Picture 2					Picture 3

    PNG
    media_image3.png
    883
    1205
    media_image3.png
    Greyscale

				Picture 5



Regarding claim 2, Deep Fryer Joint Adapter Connector teaches the coupling bridge as set forth above, wherein a length of the coupling bridge is dimensioned to correspond to a length of a top opening of one of the first food preparation appliance and the second food preparation appliance (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below).
Regarding claim 3, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein a length of the first leg is dimensioned to extend from a top surface of the sidewall and extend into a top opening of the first preparation appliance (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below).
Regarding claim 4, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein the first preparation appliance is a cooking oil fryer station (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below).
Regarding claim 5, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein a length of the second leg is dimensioned to extend into an opening of the second food preparation appliance along an interior surface of the adjacent sidewall (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below).
Regarding claim 6, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein the second preparation appliance is a food portioning station (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; a deep fryer is a food portioning station since the deep frying basket carries a portion of the food).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant’s argues that “DFJACG does not have a top plate with a width sized to “span the gap, a width of a sidewall of a first food preparation appliance, and a width of an adjacent sidewall of a second food preparation appliance”. See DFJAC Annotated Picture 1 below. In none of the pictures cited is it ever expressly described or inherent to DFJAC that the top plate is sized to span what is recited in the claims, nor would it make any sense to do so. As described in the “About this item” section of the cited Amazon page, the product is described as being designed to connect two fryers side by side and only fits five Pitco models. Because the downwardly depending legs from the top plate extend outwardly at an angle, if the top plate were sized in accordance with the recitations of claim 1 (which it is not), those legs would not clamp on the adjacent fryers (which appears to be how DJFAC “connects” adjacent fryers), rendering the device unsuitable for its intended purpose.” on remarks page 17-28.  In response to Applicant’s arguments, Deep Fryer Joint Adapter Connector teaches a top plate (as shown in Fig. 3 below) having a width to span the gap (gap  between fryers; as shown in Fig. 3 and 5 below).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Plate)]
    PNG
    media_image2.png
    890
    682
    media_image2.png
    Greyscale

Picture 3
[AltContent: textbox (Gap)][AltContent: arrow]
    PNG
    media_image3.png
    883
    1205
    media_image3.png
    Greyscale

Picture 5

Applicant further argues that “DFJAC fails to explicitly disclose “a second leg extending downwardly from a second side edge of the top plate parallel to the first leg” (emphasis added)… Simply put, the legs identified do not extend in the same direction and are not everywhere equidistant. Rather, as illustrated below with the directional arrows, at least terminal ends of DFJAC (which are pointed to as the claimed first and second legs) extend inwardly and are, thus, angled relative to one another. See DJFAC Annotated Picture 2. Consequently, they cannot be parallel to one another. The remaining pictures shown on the Amazon listing of DFJAC fail to show any other portions of the apparatus that explicitly or inherently are parallel to one another.” on remarks page 2, lines 3-5, and page 3, lines 1-5.  In response to Applicant’s arguments, Deep Fryer Joint Adapter Connector teaches a first leg extending downwardly from a first side edge of the top plate (see picture 1 below); and a second leg extending downwardly from a second side edge of the top plate parallel to the first leg (see picture 1 below).

[AltContent: textbox (First leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: arrow]

[AltContent: textbox (Parallel in this direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second leg)] 
    PNG
    media_image1.png
    357
    632
    media_image1.png
    Greyscale

	Picture 1

Regarding claims 2-6 Applicant relies on the same arguments, therefore the same response applies.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/
Examiner, Art Unit 3761                                                                                                                                                                                             09/09/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761